MERRILL, Justice.
The appellant Ruby Lee Davis was indicted by a Grand Jury of Tuscaloosa County for the offense of murder in the first degree. On her trial in the circuit court of said county on the indictment, she was convicted of murder in the second degree and her punishment fixed at imprisonment in the penitentiary of this state for a period of thirty years.
There is no official report of the proceedings and evidence on the trial. The appeal is upon the record.
The record proper shows indictment in due form of law; arraignment of defendant upon the indictment in open court, her counsel being present; setting of the case for trial, due trial; and conviction of the defendant and judgment and sentence.
The appeal in this case is not governed by the provisions of the automatic appeal statute, since the death sentence was not imposed. Sections 382 (1)-382 (13), *100Title 15, Code of 1940, Cum. Pocket Part, pp. 78-81.
 No question is presented for our consideration except the regularity of the proceedings in the lower court as shown by the record. No error appearing in this connection, the judgment of conviction from which this appeal was taken will stand affirmed.
Affirmed.
LIVINGSTON, C. J., and LAWSON and STAKELY, JJ., concur.